Exhibit 10.01
 
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (this “Assignment Agreement”) is made
effective as of December 31, 2012 (the “Effective Date”) by and among Highbridge
Commodities FuturesAccess Master Fund Ltd., a Cayman Islands exempted company
(“Assignor”), Highbridge Commodities FuturesAccess LLC, a Delaware limited
liability company (“Assignee”), Merrill Lynch Alternative Investments LLC, a
Delaware limited liability company (the “Manager”) and Highbridge Capital
Management, LLC (the “Trading Advisor”).
 
WHEREAS, Assignee, Highbridge Commodities FuturesAccess Ltd. (the “Offshore
Fund”) and BA Highbridge Commodities Fund LLC (the “BA Feeder”) (collectively,
the “Feeder Funds” and together with Assignor, the “Funds”) are feeder funds
that invest substantially all of their assets in the Assignor;
 
WHEREAS, the Funds are part of a “family” of privately-offered managed futures
funds sponsored by the Manager as part of the “FuturesAccessTM Program”;
 
WHEREAS, Assignor, the Manager and the Trading Advisor, and with respect to
Section 12 only, the Feeder Funds, entered into an Amended and Restated Advisory
Agreement dated as of October 31, 2011 as amended by that certain Amendment
dated March 30, 2012 (the “Advisory Agreement”) under which the Trading Advisor
had agreed to manage the Assignor’s commodity interests trading;
 
WHEREAS, the Funds are being restructured such that Assignor, the Offshore Fund
and the BA Feeder will be dissolved; and
 
WHEREAS, as of the Effective Date, Assignor desires to assign all of its rights,
duties, responsibilities and obligations under the Advisory Agreement to
Assignee, and Assignee desires to accept such rights and assume such duties,
responsibilities and obligations under the Advisory Agreement.
 
NOW, THEREFORE, in consideration of the covenants, agreements and conditions set
forth herein, the parties hereto agree as follows:
 
1.   Assignment.  Assignor, as of the Effective Date, hereby assigns, transfers,
grants, conveys, delivers and delegates unto Assignee all of Assignor’s rights,
obligations, duties and responsibilities set forth in the Advisory Agreement.
 
2.   Assumption.  Assignee hereby accepts the foregoing assignment of rights and
delegation of obligations and duties with respect to the period beginning as of
the Effective Date and thereafter, and hereby assumes and agrees to observe and
perform when due all of the duties and obligations of Assignor under the
Advisory Agreement in accordance with its terms and to be bound by the terms of
the Advisory Agreement.
 
3.   Transfer of High Water Mark.  In connection with the assignment and
assumption of the Advisory Agreement, the high water mark  of Assignor shall be
transferred to Assignee, i.e., the high water mark of the Fund as of December
31, 2012 for purposes of the amendment to the Advisory Agreement entered into by
the Assignee, the Manager and the Trading Advisor as
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
of January 1, 2013 shall be deemed to be the sum of the High Water Marks
attributable to the Class DA and DU Units of the Master Fund (each as defined in
the Advisory Agreement) as of such date.
 
4.   Consent and Release.  The Trading Advisor hereby consents to the assignment
by Assignor and the assumption by Assignee of the Advisory Agreement pursuant to
this Assignment Agreement and agrees to continue to manage Assignee’s commodity
interests trading pursuant to the terms and conditions set forth in the Advisory
Agreement.  Assignor hereby unconditionally releases the Trading Advisor and the
Trading Advisor hereby unconditionally releases Assignor from any obligations
and liabilities under the Advisory Agreement, except with respect to any
antecedent breach or liability of the other occurring prior to the Effective
Date.
 
5.   Feeder Fund Consent.  The Feeder Funds hereby consent to the assignment of
the Advisory Agreement with respect to Section 12 thereof only.
 
6.   Liability of Assignee.  The Trading Advisor hereby agrees that Assignee
shall not be responsible under the Advisory Agreement or otherwise for any loss,
liability, claim, damage or expense whatsoever incurred prior to the Effective
Date other than such loss, liability, claim, damage or expense arising out of
Section 12 of the Advisory Agreement.
 
7.   Entire Agreement.  This Assignment Agreement and the Advisory Agreement
constitute the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties made in connection herewith.  Except as expressly
modified pursuant to this Assignment Agreement, all other terms and provisions
of the Advisory Agreement remain unmodified and in full force and effect.
 
8.   Governing Law.  The governing law, counterparties, method of execution,
rules of interpretation, notice and other procedural provisions set forth in the
Advisory Agreement shall be equally applicable to this Assignment Agreement.
 
9.   Authorization and Enforceability.  All parties represent and warrant each
with respect to itself only that, they have taken all action required to be
taken in order to authorize and effect this Assignment Agreement.  This
Assignment Agreement constitutes a legal, valid and binding and enforceable
obligation of the respective parties.
 
10.   Affirmation.  Upon the effectiveness of this Assignment Agreement, the
parties hereby reaffirm all representations and warranties made in the Advisory
Agreement as amended hereby, and certify that all such representations and
warranties are true and correct in all respects on and as of the date hereof.
 
11.   Continuation.  Except as specifically amended herein, the Advisory
Agreement is and shall continue to be in full force and effect and is hereby in
all respects ratified and continued.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
12.   Headings.  The headings of the sections herein are inserted as a matter of
convenience only and shall not control or affect the meaning or construction of
any of the provisions of this Assignment Agreement.
 
13.   Counterparts.  This Assignment Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but together shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have entered into this Assignment
Agreement effective as of the date first written above.
 
 
ASSIGNOR:
    ASSIGNEE:            
HIGHBRIDGE COMMODITIES
FUTURESACCESS MASTER FUND LTD.
   
HIGHBRIDGE COMMODITIES
FUTURESACCESS LLC
                      By: /s/ Deann D. Morgan     By: /s/ Deann D. Morgan    
Name: Deann D. Morgan       Name: Deann D. Morgan     Title: Director      
Title: MLAI - President & CEO     Date: January 17, 2013       Date: January 17,
2013  
 
   
 
 
Acknowledged, Agreed and Consented to by:
   
Acknowledged, Agreed and Consented to
with respect to Section 12 of the Advisory
Agreement only by:
 

 
HIGHBRIDGE CAPITAL MANAGEMENT,
LLC
   
HIGHBRIDGE COMMODITIES
FUTURESACCESS LTD.
            By: /s/ Todd Builion     By: /s/ Deann D. Morgan     Name: Todd
Builion       Name: Deann D. Morgan     Title: President       Title: Director  
  Date: January 17, 2013       Date: January 17, 2013  
 
   
 
 
Acknowledged, Agreed and Consented to by:
   
Acknowledged, Agreed and Consented to
with respect to Section 12 of the Advisory
Agreement only by:
 

 
MERRILL LYNCH ALTERNATIVE
INVESTMENTS LLC
   
BA HIGHBRIDGE COMMODITIES
FUND LLC
                      By: /s/ Deann D. Morgan     By: /s/ Deann D. Morgan    
Name: Deann D. Morgan       Name: Deann D. Morgan     Title: President and CEO  
    Title: MLAI - President & CEO     Date: January 17, 2013       Date: January
17, 2013  
 
   
 
 

 
 
 
 
 
 
 3

--------------------------------------------------------------------------------